ROTHENBERG, J.
Knecht Properties, LLC, the plaintiff below (“Knecht”), appeals from the trial court’s denial of its motion for attorney’s fees filed pursuant to section 768.79, Florida Statutes (2011), and Florida Rule of Civil Procedure 1.442. Knecht served Germano Carreira, the defendant below, with a settlement proposal in the amount of $40,000, which Carreira did not accept. Ultimately, Knecht obtained a final judgment in its favor in the amount of $57,500. We reverse the denial of Knecht’s motion for attorney’s fees because the record before us1 reflects that: (1) the judgment obtained by Knecht was at least twenty-five percent greater than the amount offered in the settlement proposal; (2) Knecht’s settlement proposal, on its face, complied with the requirements of section 768.79 and rule 1.442; and (3) in its written order,2 the trial court made no determination that Knecht’s offer was not made in good faith.
Reversed.

. The appellee has not filed a brief, statement of facts, or supplement to the record submitted by the appellant.


. We have not been provided with a transcript of any proceedings, and the appellee has not responded to the appellant’s assertions.